PD-1320-15
                      IN THE COURT OF CRIMINAL APPEALS                   ^c                f
                               AUSTIN. TEXAS
                                                                            \o    AA

JOHN VINCINT CRUZ,,                               Court of Appeals
     Appellant                                    Cause No.:     08-13-00297-CR

                                       §          Trial Court No.:       20120D00741

v.                                                Appealed From The
                                                  120th Judicial District Court of
                                                  El Paso County. Texas
STATE OF TEXAS,                                                        RECEIVED IN
      Appellee                                                       COURT OF CRIMINAL APPEALS

                                                                          OCT 08 2015

                        MOTION FOR EXTENSION OF TIME
                 TO FILE PETITION FOR -/DISCRETIONARY REVIEW          Abel AcOSta, Clerk



      COMES NOW. John Vincint Cruz (Appellant) in the above styled and
numbered cause and moves this Honorable Court for an Extension of Time to
File a Petition for Discretionary Review and would show this Court Id..support
the following:                                                        Win
                                                               COURT OF CRIMINAL APPEALS
                                                                     OCT 08 20^5
                            !• NATURE OF THE CASE
                                                                   Abel Acosta, Clerk
      This is in continuation of an appeal from the 120th Judicial District
Court of El Paso County, Texas, cause no.:   08-13-00297-CR that was In The
Court of Appeals, Eighth District of Texas, El Paso, which affirmed the
judgment of the trial court on August 5, 2vV.5.   Appellant's Petition For
Discretionary Review is currently due on November 3, 2015, a mere 37 days
from date of this Motion.
                                           II.
                             REASONS FOR EXTENSION


     An extension is needed for the following reasons:


     1.      Appellant's appellate counsel was retained to perfect the appeal,
             filed Notice of Appeal, and Appellant's Brief. After Affirmation
             appellate counsel informed appellant of the Opion but failed
             to inform appellant of his right and limitations to file a Petition
             For Discretionary Review under T.R.A.P., Rule 68.              See T.R.A.P.,
             Rule 48.4; Ex panto, 3aM.VU, 891 S.W.2d 935 (Tex. Critn. App.
             1994)(counsel on appeal has a duty under this rule to promptly
             notify defendat of the result in the Court of Appeals, provide
             a copy of the Court'ds Opinion, explain the effect of the Court's
             decision and advise of the right to seek review by the Court
             of Criminal Appeals).

     2.     To date appellate counsel has not prepared or filed a Petition Ebr Discretionary
            Review. It has been 53 days, over half of the time elapsed to
            file the petition. Appellant has 37 days left. Appellant has
            not begun to prepare because he was trusting appellate counsel
             to do i t .

     3.      Appellant reciently was informed that appellate counsel will
             require an additional fee to file a Petition For Discretionary
             Review, 53 days latter. Appellant,Was under the impression that
             the retainer fee that covered the appeal included the preparation
             in filing of Petition For Discretionary Review. Therefore, due
             to lack of funds, appellant has decided to file the petition
             himself, pio 62. , and requires the additional time to do so.

     4.      Appellant is currently incarcerated at the Boyd Unit of the
             Texas Department of Criminal Justice and is subject to its
             "inadequate" law library.
     5.      Under Rule 49.8, an extention can be obtained by filing a Motion
             reasonably explaining the need therefore. As in the case of
             extensions of time to file other instruments on appealv Such




1.   Charles Lewis Roberts, Attorney At Law, 300 E. Main, Suite 400, El Paso, Texas 79901,
     (915) 532-5475, (915) 534-7414 Fax
            motions should be liberally granted. Hotan v. Ram-izy, 783', '•--'
            S.W. 2d 212 (Tex. Crim. App. 1990); Stangzi v. PackM , 945 S.W.
2d 114v.(Tex. Crim. App. 1997)(where a party files a timely Motion
             for extension of time that reasonably explains the need for an
             extension the appellate court must grant the Motion).



                                     PRAYER



     WHEREFORE. PREMESIS CONSIDERED. John Vincent Cruz (Appellant)
PRAYS this Honorable Court of Criminal Appeals GRANT him 30 days to file
Petition For Discretionary Review.




                                                Respectfully Submitted,


                                                             _A\^e
                                                       ncent Cruz


                                                Boyd Unit
                                               200 Spur 113
                                               Teague, Texas 75860
                                               Appellant Pro Se.
                            CERTIFICATE OF   SERVICE

      I, John Vincent Cruz, being currently incarcerated in the Boyd Unit of t.
the Department of Criminal Justice do certify that a true and correct copy
of the foregoing has been sent via first class mail to all parties interested:
UNDER PENALTY OF PERJURY:




                       IMATE'S UNSWORN DECLARATION


      I, John Vincent Cruz, being of sound mind &j declare that the foregoing
is true and correct under penalty of perjury.